LAW OFFICES OF GARY L. BLUM 3 SUITE 603 LOS ANGELES, CALIFORNIA 90010 GARY L. BLUM EMAIL: gblum@gblumlaw.com TELEPHONE: (213) 381-7450 FACSIMILE: (213) 384-1035 March 22, 2013 Ms. Catherine T. Brown SECURITIES AND EXCHANGE COMMISSION treet, N.E. Washington, DC 20549 Re:Frozen Food Gift Group, Inc. Response to telephone conversation with SEC on March 20, 2013 Preliminary Information Statement on Schedule 14C Filed as Correspondence on March 22, 2013 File No. 000-54597 Dear Ms. Brown: Enclosed is a redlined Preliminary Information Statement on Schedule 14C, Amendment No.2, indicating changes from an amended version of the document filed on February 19, 2013. The changes are made in response to a telephone call on March 20, 2013, with Scott Anderegg of the Securities and Exchange Commission. In response to staff comments, we have stated in the document that the Company intends to amend its Articles of Incorporation to authorize the issuance of five hundred million (500,000,000) shares of “blank check” preferred stock in place of the five million (5,000,000) shares that we incorrectly stated in the previous filing. We believe the foregoing changes have adequately addressed the Commission’s comments. If you have any questions or require anything further, please feel free to call me at 213-381-7450 or Jonathan Irwin, the Company’s CEO, at 888-530-3738. Sincerely yours, /s/ Gary L. Blum Law Offices of Gary L. Blum cc: Jonathan Irwin
